Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-35 are objected to because of the following informalities:
Regarding Claim 1, it contains a period in the middle of the claim (p. 58, line 1, after the word “path”). The examiner believes that this period should be a semicolon.
Regarding Claim 35, it also contains a period in the middle of the claim (p. 64, line 18, after the word “path”). The examiner believes that this period should be a semicolon.
Regarding Claims 2-34, they are objected to as being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9, it recites “determine using the temporal path neural network more than one temporal path to each at least one journey outcome which are above a specified threshold” (lines 2-3, emphasis added). It is unclear what it means for a temporal path to be above a specified threshold. A threshold is typically a single scalar value, but a temporal path is a vector or set of information about how to get from one place or state to another. So it is unclear how a path is compared to a threshold or how “above” a threshold is defined for a temporal path. The examiner is therefore unable to make a meaningful interpretation of the present limitation for examination under prior art. It appears that the limitation “wherein said providing comprises providing to the interface system the respective more than one optimal temporal path of the provided at least one journey outcome” is referring to the “each at least one journey outcome which are above a specified threshold,” though this too is not entirely clear from the wording. As a result, the examiner is unable to make a meaningful interpretation of any of the present claim for examination under prior art.
Regarding Claim 10, it recites “the determined more than one temporal path” (line 1). It is unclear if the present phrase refers to the “respective optimal temporal path” in claim 1 (especially because the present claim does not include the term “optimal”), and/or if it refers to the re-determined ““respective optimal temporal path” in claim 1. The difference and ambiguity of terms makes it impossible to know for certain what the present phrase refers to. For the purposes of examination under prior art, the examiner will interpret “the determined more than one temporal path” to be any of the optimal temporal paths recited by claim 1.
Regarding Claim 11, it recites “the at least one journey outcome” (lines 2-3). However, claim 10 recites “each at least one journey outcome,” which implies more than one at least one journey outcome. The examiner is unable to determine which of these is referred to as “the” at 
Regarding Claim 14, it recites “store the trained temporal neural network” (line 2). The term “the trained temporal neural network” lacks antecedent basis. Claim 1 recites a training “the temporal path neural network,” but the present claim lacks the word “path.” So it is unclear of the present claim refers to the trained temporal path neural network of claim 1 or to a different (and undefined) trained temporal neural network. For the purposes of examination under prior art, the examiner will consider either interpretation.
Regarding Claim 17, it recites “store the trained temporal neural network” (line 2) in the same manner as claim 14.
Regarding Claims 12 and 15-16, they are rejected as being dependent on rejected base claims.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 9-12, 18-19, 21-27, and 29-37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liang et al. (U.S. 2019/0034883, hereinafter “Liang”).
Regarding Claim 1, Liang teaches a system for decision modelling of a personal temporal path (fig. 1; ¶ [0028] and [0044]), comprising:
an interface system for receiving external data (fig. 1, web interface 116; ¶ [0045]);

a processing system in communication with the interface system and the at least one memory, configured to execute computer code stored on the at least one memory (figs. 1 and 22; ¶ [0137] – [0138]) to:
define more than one network layers of a temporal path neural network, at least two of the network layers representing different temporal events at different times in the personal temporal path (fig. 5; ¶ [0077] – [0080]—multiple decision trees {a type of neural network} are defined. Each tree includes layers and represent different features of a job candidate. Some of the features include temporal events such as years of experience and graduation dates, as described in ¶ [0038] – [0040] and [0055]);
receive the external data from the interface system that includes at least one economic temporal event which corresponds to at least one of the network layers (¶ [0055]—employment history is an economic temporal event);
train the temporal path neural network with the received external data (¶ [0034] and [0040]);
receive personal data of a user from the interface system that includes at least one user temporal event which corresponds to at least one of the network layers (¶ [0055]—a user enters personal data when they register for the system, including temporal events such as employment history);
determine a respective optimal temporal path within the temporal path neural network to at least one journey outcome for the user which corresponds to at least one of the network layers, from the at least one user temporal event which corresponds to at 
provide to the interface system at least one of the journey outcomes, the respective optimal temporal path, and information based on probabilistic attributes of the respective optimal temporal path (¶ [0042] and [0070]).
receive additional data from the interface system which corresponds to at least one of the network layers (¶ [0052] and [0059]—user interaction with the system comprises receiving additional data that corresponds to the users’ skills and experience, and thus to at least one of the network layers);
re-determine a respective optimal temporal path within the temporal path neural network to at least one journey outcome for the user which corresponds to at least one of the network layers, using at least the additional data (¶ [0059] and [0077]—the logged interaction data are used as training data, indicating that the neural network is re-trained with additional data and optimal temporal paths are re-determined in the manner described above); and
provide to the interface system at least one of the journey outcomes from the re-determining, and the respective optimal temporal path from the re-determining, and information based on probabilistic attributes of the respective optimal temporal path from the re-determining (¶ [0042], [0070], and [0082] – [0087]).
Regarding Claim 2, Liang teaches wherein the determining comprises determining the respective optimal temporal path within the temporal path neural network to a plurality of 
Regarding Claim 4, Liang teaches wherein the more than one network layers of the temporal path neural network defined by the processing system are in a sequential order in a feed forward direction of the temporal path neural network (fig. 5; ¶ [0080]—the arrows of the decision tree indicates layers in sequential order in a feed forward direction).
Regarding Claim 5, Liang teaches wherein the received personal data includes non-temporal user information, wherein at least one network layer of the temporal path neural network represents the non-temporal user information (¶ [0003], [0034] – [0035], and [0055]).
Regarding Claim 6, Liang teaches wherein the non-temporal user information comprises personality information of the user (¶ [0055]—user interests comprise personality information).
Regarding Claim 7, Liang teaches wherein at least one of the network layers of the temporal path neural network comprises hidden layers (fig. 6—nodes 604 is in a hidden layer as it does not connect to an input or an output).
Regarding Claim 9, as explained above with respect to 35 U.S.C. 112(b), the examiner is unable to determine if any prior art of record teaches “The system of claim 1, wherein the processing system is further configured to: determine using the temporal path neural network more than one temporal path to each at least one journey outcome which are above a specified threshold, wherein said providing comprises providing to the interface system the respective more than one optimal temporal path of the provided at least one journey outcome.”
Regarding Claim 10, Liang teaches wherein the determined more than one temporal path to each at least one journey outcome are those temporal paths having a calculated value that 
Regarding Claim 11, Liang teaches wherein the calculated value comprises a probability of success or a confidence value of those temporal paths associated with the at least one journey outcome (¶ [0029] and [0065]—the probability of confirmed hire {pCH} is a probability of success).
Regarding Claim 12, Liang teaches wherein the processing system is further configured to provide the interface system with the respective probability of success values or the confidence value associated with the provided at least one journey outcome (¶ [0070]).
Regarding Claim 18, Liang teaches wherein at least one of the journey outcomes is a career, and wherein at least one of the network layers corresponds to academic program information (¶ [0038] and [0040]—the outcome may be a qualification score for a job {i.e. a career}. The network layers correspond to features, which may include schools, majors, and graduation dates {academic program information} as described in ¶ [0055]).
Regarding Claim 19, Liang teaches the processing system is further configured to determine the respective optimal temporal path based on a probability of success or a confidence value (¶ [0070]).
Regarding Claim 21, Liang teaches wherein the external data comprises: career salary information, personality information, career demand information, career trend information, credential information or alumni information (fig. 14; ¶ [0037] and [0122]—trend information).
Regarding Claim 22, Liang teaches wherein the at least one user temporal event from the received personal data which corresponds to at least one of the network layers comprises: high school grades, post-secondary grades, post-secondary program entry, post-secondary course 
Regarding Claim 23, Liang teaches wherein said storing in the at least one memory external data comprises the processing system executing computer code to: provide to the interface system queries for information to at least one external database; monitor the interface system for responses to the queries from the at least one external database; store in the at least one memory the responses to the queries from the at least one external database (figs. 1 and 2; ¶ [0050], [0059], and [0063]).
Regarding Claim 24, Liang teaches wherein the additional data includes at least one additional user temporal event of the user representing an actual outcome (¶ [0111]—the logged interaction data comprises previous determinations of whether a candidate member account is or is not qualified for a particular job posting, which is an actual outcome);
wherein the processing system is further configured to re-train the temporal path neural network with the at least one user temporal event and the at least one additional user temporal event (¶ [0029], [0034], and [0111] – [0113]).
Regarding Claim 25, Liang teaches wherein the processing system is further configured to: compare the actual outcome from the additional data with an expected outcome determined from the respective optimal path; and wherein said re-training comprises re-training the temporal path neural network based on the comparing (¶ [0111] – [0113]—training the neural network using previous determinations inherently comprises comparing prediction results to the previous determinations).
Regarding Claim 26, Liang teaches wherein the additional data is further external data; wherein the processing system is further configured to re-train the temporal path neural network with the further external data (¶ [0059], [0078], and [0113]—the logged interaction data is further external data that is used to re-train the neural network).
Regarding Claim 27, Liang teaches wherein the at least one journey outcome having the determined respective optimal temporal path is an optimal journey outcome (¶ [0038] – [0040] and [0068] – [0069]—a high likelihood of getting a job is an optimal outcome); and wherein the providing comprises providing the optimal journey outcome and the respective optimal temporal path of the optimal journey outcome (¶ [0042] and [0070]).
Regarding Claim 29, Liang teaches wherein the temporal path neural network is trained using a decision tree, a batch, a classification tree, or a regression tree, a conditional inference tree or an ensemble method (¶ [0040]).
Regarding Claim 30, Liang teaches wherein the temporal path neural network is further trained using one of random forests or chi-square (¶ [0040]).
Regarding Claim 31, Liang teaches wherein the temporal path neural network determines a respective optimal temporal path within the temporal path neural network to at least one journey outcome for the user which corresponds to at least one of the network layers using a correlation coefficient, log-likelihood probability, or an r value (¶ [0065]—the AQ score is a correlation coefficient that is correlated with an optimal temporal path {probability of confirmed hire}).
Regarding Claim 32, Liang teaches wherein the at least one memory comprises a data lake, wherein the processing system is further configured to store the received external data to the data lake, wherein the training of the temporal path neural network includes accessing the 
Regarding Claim 33, Liang teaches wherein the re-determining further comprises: automatically optimizing the temporal path based on forward-propagated and backward-propagated learned or new data ingress or egress through the interface system (¶ [0113]—the logged interaction data module updates training data automatically for use in re-determining).
Regarding Claim 34, Liang teaches wherein the re-determining further comprises: receiving additional personal data of the user and storing the additional personal data in the at least one memory for the processing system to use the temporal path neural network to learn, recommend, or augment the at least one optimal temporal paths (¶ [0052] and [0059]).
Regarding Claim 35, Liang teaches a computer program product by a computer-implemented process for decision modelling of a personal temporal path (fig. 1; ¶ [0028], [0030], and [0044]), the computer program product comprising instructions stored in a non-transitory computer readable medium (fig. 22; ¶ [0137]) which, when executed by a computer, causes the computer to:
define more than one network layers of a temporal path neural network, at least two of the network layers representing different temporal events at different times in the personal temporal path (fig. 5; ¶ [0077] – [0080]—multiple decision trees {a type of neural network} are defined. Each tree includes layers and represent different features of a job candidate. Some of the features include temporal events such as years of experience and graduation dates, as described in ¶ [0038] – [0040] and [0055]);

train the temporal path neural network with the received external data (¶ [0034] and [0040]);
receive personal data of a user from the interface system that includes at least one user temporal event which corresponds to at least one of the network layers (¶ [0055]—a user enters personal data when they register for the system, including temporal events such as employment history);
determine a respective optimal temporal path within the temporal path neural network to at least one journey outcome for the user which corresponds to at least one of the network layers, from the at least one user temporal event which corresponds to at least one of the network layers (¶ [0038] – [0040] and [0068] – [0069]—the trees determine an optimal temporal path within the network for a user and job postings to determine which candidates are qualified for which jobs, i.e. it determines a job path for a candidate through the neural network);
provide to the interface system at least one of the journey outcomes, the respective optimal temporal path, and information based on probabilistic attributes of the respective optimal temporal path (¶ [0042] and [0070]).
receive additional data from the interface system which corresponds to at least one of the network layers (¶ [0052] and [0059]—user interaction with the system comprises receiving additional data that corresponds to the users’ skills and experience, and thus to at least one of the network layers);

provide to the interface system at least one of the journey outcomes from the re-determining, and the respective optimal temporal path from the re-determining, and information based on probabilistic attributes of the respective optimal temporal path from the re-determining (¶ [0042], [0070], and [0082] – [0087]).
Regarding Claim 36, Liang teaches a system for decision modelling of a personal temporal path (fig. 1; ¶ [0028] and [0044]), comprising:
an interface system for receiving external data (fig. 1, web interface 116; ¶ [0045]);
at least one memory (figs. 1 and 22, servers 120 and 124; ¶ [0045] and [0137] – [0138]); and
a processing system in communication with the interface system and the at least one memory, configured to execute computer code stored on the at least one memory (figs. 1 and 22; ¶ [0137] – [0138]) to:
receive the external data from the interface system (¶ [0055]);
train a machine learning system with the received external data (¶ [0034] and [0040]);
receive personal data of a user from the interface system that includes at least one user temporal event comprising academic program information (¶ [0054] – [0055]—a 
determine, using the trained machine learning system, a respective optimal temporal path to at least one career journey outcome for the user from the at least one user temporal event comprising the academic program information (¶ [0038] – [0040] and [0068] – [0069]—the trees determine an optimal temporal path within the network for a user and job postings to determine which candidates are qualified for which jobs, i.e. it determines a job path for a candidate through the neural network);
provide to the interface system at least one of the career journey outcomes and the respective optimal temporal path and information based on probabilistic attributes of the respective optimal temporal path (¶ [0042] and [0070]);
receive additional data from the interface system (¶ [0052] and [0059]—user interaction with the system comprises receiving additional data);
re-determine a respective optimal temporal path to the at least one career journey outcome for the user, using at least the additional data (¶ [0059] and [0077]—the logged interaction data are used as training data, indicating that the neural network is re-trained with additional data and optimal temporal paths are re-determined in the manner described above); and
provide to the interface system the at least one career journey outcome from the re-determining, and the respective optimal temporal path from the re-determining, and information based on probabilistic attributes of the respective optimal temporal path from the re-determining (¶ [0042], [0070], and [0082] – [0087]).
Regarding Claim 37, Liang teaches a system for decision modelling of a personal temporal path (fig. 1; ¶ [0028] and [0044]), comprising:
an interface system for receiving external data (fig. 1, web interface 116; ¶ [0045]);
at least one memory (figs. 1 and 22, servers 120 and 124; ¶ [0045] and [0137] – [0138]); and
a processing system in communication with the interface system and the at least one memory, configured to execute computer code stored on the at least one memory (figs. 1 and 22; ¶ [0137] – [0138]) to:
receive the external data from the interface system that includes at least one economic temporal event (¶ [0055]—employment history is an economic temporal event);
train a machine learning system with the received external data (¶ [0034] and [0040]);
receive personal data of a user from the interface system that includes at least one user temporal event comprising academic program information (¶ [0054] – [0055]—a user provides profile data including education information and graduation dates, which are temporal events);
receive a request that includes an identification of a career journey outcome that is desired for the user (¶ [0070]—the system may be responding to a received request for a pCH {probability of confirmed hire});
determine, using the trained machine learning system, a respective optimal temporal path to the identified career journey outcome (¶ [0038] – [0040] and [0068] – [0069]—the trees determine an optimal temporal path within the network for a user and 
provide to the interface system the identified career journey outcome and the respective optimal temporal path and information based on probabilistic attributes of the respective optimal temporal path (¶ [0042] and [0070]);
receive additional data from the interface system (¶ [0052] and [0059]—user interaction with the system comprises receiving additional data);
re-determine a respective optimal temporal path to the identified career journey outcome for the user, using at least the additional data (¶ [0059] and [0077]—the logged interaction data are used as training data, indicating that the neural network is re-trained with additional data and optimal temporal paths are re-determined in the manner described above); and
provide to the interface system the identified career journey outcome from the re-determining, and the respective optimal temporal path from the re- determining, and information based on probabilistic attributes of the respective optimal temporal path from the re-determining (¶ [0042], [0070], and [0082] – [0087]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, 20, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Liang, as applied to claim 1, above, in view of Olenick (U.S. 2016/0275636).
Regarding Claim 3, Liang does not specifically teach wherein the processing system is further configured to receive a request that includes an identification of at least one journey outcome that is desired for the user, wherein the providing comprises providing the respective optimal temporal path of the identified one journey outcome that is desired for the user. However, Olenick teaches a processing system is further configured to receive a request that includes an identification of at least one journey outcome that is desired for a user, wherein providing comprises providing the respective optimal temporal path of the identified one journey outcome that is desired for the user (fig. 2, steps 215 and 235; ¶ [0110]—objectives {at least one journey outcome are selected, including personal goals, career goals, or other criteria, and the system provides an optimal temporal path for the journey outcome).
All of the claimed elements were known in Liang and Olenick and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the desired journey outcome of Olenick with the system and providing an optimal temporal path of Liang to yield the predictable result of wherein the processing system is further configured to receive a request that includes an identification of at least one journey outcome that is desired for the user, wherein the providing comprises providing the respective optimal temporal path of the identified one journey outcome that is desired for the user. One would be motivated to make this combination for the purpose of making it easier for a user to optimize and manage a path to their goals (Olenick, ¶ [0008]).
Regarding Claim 8, Liang/Olenick teaches wherein the additional data is additional personal data of the user that includes an additional user temporal event which corresponds to at least one of the network layers (Olenick, ¶ [0102]—a user provides additional data by updating information, which may comprise temporal events such as grades and courses taken).
Regarding Claim 20, Liang/Olenick teaches wherein the processing system is further configured to determine the respective optimal temporal path based on predicted salary, predicted demand cost, duration, or scholarship information (Olenick, ¶ [0104] describes considering time to complete a pathway and ¶ [0135] describes cost of courses in a pathway).
Regarding Claim 28, Liang/Olenick teaches the optimal journey outcome is based on a predicted salary, predicted demand cost, duration, or scholarship information (Olenick, ¶ [0104] and [0135]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liang, as applied to claim 1, above, in view of Terhark et al. (U.S. 2018/0232751, hereinafter “Terhark”).
Regarding Claim 13, Liang does not specifically teach wherein the processing system is further configured to provide the interface system with respective salary information associated with the provided at least one journey outcome. However, Terhark teaches wherein a processing system is further configured to provide an interface system with respective salary information associated with a provided at least one journey outcome (¶ [0120] – [0122]—a recommendation system provides salary information with career path recommendations {a journey outcome}).
All of the claimed elements were known in Liang and Terhark and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s .

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liang, as applied to claim 1, above, in view of Schulman et al. (U.S. 2015/0248739, hereinafter “Schulman”).
Regarding Claim 14, Liang teaches wherein the processing system is further configured to: store the trained temporal neural network on the at least one memory (fig. 2; ¶ [0050] – [0051]—the system is implemented in a server, which inherently stores code and data of the candidate predictor engine {and therefore the neural network} on at least one memory);
but does not specifically teach wherein the processing system is further configured to:
determine, using the temporal path neural network, that the at least one memory contains a respective user profile of at least one further user having a respective further temporal path that matches one of the optimal temporal paths of the user, and
provide to the interface system respective identification information of at least one of the further users.
However, Schulman teaches a processing system configured to:
determine that at least one memory contains a respective user profile of at least one further user having a respective further temporal path that matches one of the optimal temporal 
provide to an interface system respective identification information of at least one of the further users (¶ [0024] and [0045]—recommending education courses is identification information that identifies skills that similar users have).
All of the claimed elements were known in Liang and Schulman and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the user profile determining of Schulman with the profiles and temporal path neural network of Liang to yield the predictable result of the processing system being further configured to: determine, using the temporal path neural network, that the at least one memory contains a respective user profile of at least one further user having a respective further temporal path that matches one of the optimal temporal paths of the user, and provide to the interface system respective identification information of at least one of the further users. One would be motivated to make this combination for the purpose of helping users to achieve their desired path my enabling the users to determine the educational resources that are most useful to them (Schulman, ¶ [0003]).
Regarding Claim 15, Liang/Schulman teaches wherein the processing system is further configured to determine that the respective further temporal path is more sequentially advanced in the temporal path neural network, for the providing of the respective identification information (Schulman, ¶ [0023], [0036], and [0045]—the identified members have higher skill ratings than the user, indicating further temporal paths that are more sequentially advanced).
Regarding Claim 16, Liang/Schulman teaches the processing system is further configured to provide to the interface system the respective further temporal path of the at least one of the further users (Shulman, ¶ [0047] – [0048]).
Regarding Claim 17, Liang/Schulman teaches wherein the processing system is further configured to:
store the trained temporal neural network on the at least one memory (Liang, fig. 2; ¶ [0050] – [0051]—the system is implemented in a server, which inherently stores code and data of the candidate predictor engine {and therefore the neural network} on at least one memory);
determine, using the temporal path neural network, that the at least one memory contains a respective user profile of at least one further user having a respective further optimal temporal path that matches the optimal temporal path of the user (Schulman, ¶ [0023] and [0045]—grouping members comprises determining that their profiles have temporal paths that match based on their skills and experience); and
provide to the interface system respective identification information of at least one of the further users (Schulman, ¶ [0024] and [0045]—recommending education courses is identification information that identifies skills that similar users have).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This art includes:
Yang et al. (U.S. 2019/0130281) teaches a neural network that predicts next career moves for a user with a profile of the user’s skills and experience, social connections, and career path mining
Akutagawa et al. (U.S. 2016/0232625) teaches a job recommendation system that includes salary analysis
Bolte et al. (U.S. 2018/0039946) teaches a career data analysis system that suggests a career position and salary for a user
Patel, Bharat, Varun Kakuste, and Magdalini Eirinaki (“CaPaR: a career path recommendation framework,” 2017 IEEE Third International Conference on Big Data Computing Service and Applications (BigDataService). IEEE, 2017) teaches a system that parses a user’s job skills and experience and recommends a career path by comparing to similar users
Bañeres Besora, David, and Jordi Conesa Caralt (“A life-long learning recommender system to promote employability,” (2017)) teaches a reccomender system that uses natural language processing to understand user skills and experience and the requirements of potential jobs, and recommends educational courses for a user to learn missing skills

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571) 270-1918. The examiner can normally be reached M-F 7:30 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL SCHNEE/Primary Examiner, Art Unit 2129